DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
As of the Office Action dated August 11, 2020 claims 9-10, 12-15, 17-18, 20-21 and 23 were pending and claims 9-10, 12-15, 17-18, 20-21 and 23 stood rejected.  Claim 9 has been amended.  No claims have been added or cancelled.  Claims 9-10, 12-15, 17-18, 20-21 and 23 are therefore currently pending and are presented for examination on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 103(a) rejection of claims 9-10, 12-15, 17-18 and 23 as being unpatentable over Raley et al. (U.S. Patent Publication 2006/0107046, hereinafter referred to as Raley) in view of Schnell et al. (U.S. Patent Publication 2008/0256592, hereinafter referred to as Schell) in view of Viswambharan et al. (U.S. Patent Publication 2009/0274453, hereinafter referred to as Viswambharan) has been fully considered but is not persuasive.  Examiner does not see where the argument can be viewed as being anything more than a mere allegation of patentability and as such fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant duplicates the entire claim on pages 6 and 7 of remarks, then duplicates the Examiner’s findings on pages 7 through 9, then merely underlines 
Applicant’s argument with regard to the 35 U.S.C. § 103(a) rejection of claims 20 and 21 as being unpatentable over Raley in view of Schnell in view of Viswambharan as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 9-10, 12-15, 17-18 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raley et al. (U.S. Patent Publication 2006/0107046, hereinafter referred to as Raley) in view of Schnell et al. (U.S. Patent Publication 2008/0256592, hereinafter referred to as Schell) in view of Viswambharan et al. (U.S. Patent Publication 2009/0274453, hereinafter referred to as Viswambharan).
As per claim 9
Raley discloses receive, at a digital rights management (DRM) server, an indication from one or more user devices that the content was acquired at a physical store (0034 “The exemplary license repository offers a consistent user interface to disparate DRM systems, while facilitating interoperability among such systems. The exemplary embodiments include the storage and management of digital licenses, and the interfaces that provide access to such licenses”, 0070 “To enable consumers to access content from any suitable location or using any suitable consumption device, the 
Raley discloses associate the content with a rights locker of one or more domain service providers (DSPs) associated with the physical store when the indication is received (0033 “For example, a consumer can purchase a license for watching a movie, 

Raley discloses grant access to the rights locker of one or more DSPs to the one or more user devices to enable the one or more user devices to select and access the content acquired at the physical store from the rights locker according to predetermined privileges and while the one or more user devices maintain membership and active status with a user domain of the one or more DSPs (0041 “The shared digital license repository 142 also can include an authentication component 144 configured to provide authentication of the shared digital repository 142 itself, and/or the user/owner of the shared digital license repository 142”, 0045 “The shared digital license repository 142 also can be configured to provide a proof of identity feature, for example, via the authentication component 144 that enables the proprietary DRM systems 136, 138, and 140 to authenticate users”)

Raley discloses authenticate a user account of the one or more user accounts with an open market identification uniquely associating the user account with the user domain (0103-0105)
Raley discloses wherein the DRM server enables the authenticated user account to access the rights locker of the one or more DSPs using the one or more user devices to access the content acquired at the physical store according to the predetermined privileges (0097-0098, 0103-0105)
Raley discloses first access and view the content on a first user device (0098, 0107)
Raley does not explicitly disclose wherein the number of the one or more user devices allowed as members of the user domain is limited to a predetermined maximum.  Schell teaches wherein the number of the one or more user devices allowed as members of the user domain is limited to a predetermined maximum (0065 “In other instances, the domain itself may limit the domain's number of member devices. Domain controller 110 may thus ensure that the domain has not reached this limit before joining personal computer 118”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method, system and device for license-centric content consumption of Raley with the method of managing digital rights for multiple assets in 
Neither Raley nor Schnell explicitly disclose pause on the first user device while viewing.  Viswambharan teaches pause on the first user device while viewing (0005-0006, 0017-0018, 0028 “At step 420, first reproduction device 20a stops reproducing the audio and/or video content in the first format at a first position. According to an exemplary embodiment, processor 14 of first data reproduction device 20a causes the reproduction of the audio and/or video content to stop at step 420 responsive to a user input thereto (e.g., STOP command, PAUSE command, etc.). The user may for example stop the reproduction at step 420 because he/she is leaving to another setting, such as to catch a train in setting B1 as indicated in FIG. 1, or to lie down in his/her bedroom in setting B2 as indicated in FIG. 2”, 
Viswambharan teaches second access and view the content later on a second user device from a point where it was left off when last viewed on the first user device (0032 “According to another exemplary embodiment, second data reproduction device 20b may request the stored index data from first data reproduction device 20a and/or one or more other devices (not shown in FIGS.) on a network under the control of processor 14 at step 440 in response to a command to begin reproduction of the audio and/or video content on second data reproduction device 20b”, 0033, 0034 “In the event that second data reproduction device 20b received different index data for the audio and/or video content from different devices at step 440, a user input may be provided to select which index data second data reproduction device 20b should use for purposes of resuming reproduction of the audio and/or video content. In the case of video content, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method, system and device for license-centric content consumption of Raley with the method of managing digital rights for multiple assets in an envelope of Schnell with the method for resuming content reproduction across devices of Viswambharan for the purpose of enabling users to resume reproduction of audio and/or video content across different such devices, even in cases where different data reproduction devices may access and/or store the audio and/or video content in different formats (0006), eliminating the inconvenience of having to scan through the audio and/or video content to locate the particular place where they left off (0005).
As per claim 10
Schnell teaches maintain the membership and active status with a single user domain at a time (0065 “At operation 306, domain controller 110 receives the request and accompanying certificate and checks policy before enlisting the computer. This policy may comprise any number of restrictions that relate to the requesting device, the domain to which the device wishes to join, or both. For instance, personal computer 118 may be limited to membership in a maximum number of domains (e.g., five)” (Examiner notes that while the example given is five that this is for illustrative purposes and reasonably suggests that any number including the number one could be the maximum number of domains).

As per claim 12
Raley discloses wherein the predetermined privileges are derived from rights maintained in the one or more user accounts (Figure 2 element 216, 0032, 0050-0051)
As per claim 13
Raley discloses attach a license to the content (0032-0033)
Raley discloses enforce the predetermined privileges derived from one or more user accounts (0033)
As per claim 14
Schnell teaches wherein each user account of the one or more user accounts is associated with a single user domain at a time (0065)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method, system and device for license-centric content consumption of Raley with the method of managing digital rights for multiple assets in an envelope of Schnell for the purpose of providing efficient grouping and flexible protection of one or more collections of various pieces of data (0003).
As per claim 15

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method, system and device for license-centric content consumption of Raley with the method of managing digital rights for multiple assets in an envelope of Schnell for the purpose of providing efficient grouping and flexible protection of one or more collections of various pieces of data (0003).
As per claim 17
Raley discloses wherein the computer program further comprising executable instructions that cause a computer to: enforce the predetermined privileges among a first DSP and a second DSP of the one or more DSPs (0032-0033)
Raley discloses provide the second DSP with information about the predetermined privileges of a first user device enforced at the first DSP when the first user device acquires the content at the physical store using the second DSP (0097-0098)
As per claim 18
Raley discloses wherein the predetermined privileges include playing and copying the content (0050)
As per claim 23
Raley discloses wherein the first access is from the rights locker of a first DSP, while the second access is from the rights locker of a second DSP (0033, 0040)
Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raley in view of Schnell in view of Viswambharan as applied to claim 9 above, and further in view of Knight et al. (U.S. Patent Publication 2010/0031366, hereinafter referred to as Knight).
As per claim 20
Neither Raley nor Schnell or Viswambharan explicitly disclose wherein the active status is refreshed upon contact between one or more user devices and the user domain.  Knight teaches wherein the active status is refreshed upon contact between one or more user devices and the user domain (0095 “Services: The networked computing services, features and functions which are typically provided by a Server to one or more network connected client computing devices. Services include information supply, database search and transactions”, 0583 “MusicStation client applications are required to connect to the MusicStation server to download and upload various data. The protocol that MusicStation uses to connect to the server must be capable of being implemented on a variety of client technologies, e.g. Java, Symbian, and Windows Mobile”, 0983 “Because the MusicStation Server date/time is potentially different from the Device's local date/time the DRM Agent uses timers relative to the local date/time rather than absolute date/times. However it also monitors the local date/time relative to where it knows the local date/time should be based on the timers it keeps. This allows subscriptions to expire without network connections and also identification of local phone date/time changes. Whenever a network connection occurs all the timers and actual date/time knowledge is reset”, 1088 “Automatic Subscription renewal If the user takes no action then whilst subscribed the user's subscription will be automatically 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method, system and device for license-centric content consumption of Raley with the method of managing digital rights for multiple assets in an envelope of Schnell with the method for resuming content reproduction across devices of Viswambharan further with the method of providing digital rights management for music content by means of a flat-rate subscription of Knight for the purpose of extending the functionality of a handset to approach that of a high quality digital audio player and therefore increasing the appeal of digital music on a mobile phone (0005, 0013).  
As per claim 21
Knight teaches wherein the active status changes to an inactive status following a predetermined period of no contact (0095, 0583, 0983, 1088)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method, system and device for license-centric content consumption of Raley with the method of managing digital rights for multiple assets in an envelope of Schnell with the method for resuming content reproduction across devices of Viswambharan further with the method of providing digital rights management for music content by means of a flat-rate subscription of Knight for the purpose of extending the functionality of a handset to approach that of a high quality .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES D NIGH/Senior Examiner, Art Unit 3685